Eaton Vance Management Two International Place Boston, MA 02110 (617) 482-8260 www.eatonvance.com November 18, 2010 Securities and Exchange Commission Judiciary Plaza 450 Fifth Street, NW Washington, DC 20549 Re: Registered Management Investment Company Fidelity Bond Ladies and Gentlemen: On behalf of the Registrants listed on the attached Schedule A, filed herewith pursuant to Rule 17-g l (g)(1)(B)(i)(ii),(iii) and (iv) under the Investment Company Act of 1940 is: (i) A copy of the fidelity bond; (ii) a certified copy of the resolutions of majority of the Trustees who are not interested persons of the Trusts listed on Schedule A approving the bond. (iii) a statement showing the amount of the single insured bond which each investment company would have maintained had it not been named as an insured under a joint insured bond which is effective from September 1, 2010 to September 1, 2011; (iv) a statement as to the period for which premiums have been paid; and (v) a copy of the agreement between the investment company and each of the named insureds entered into pursuant to paragraph (f) of Regulation 17g-1. If you have any questions or comments concerning the enclosed, please contact the undersigned at (617) 672-8106 or fax (617) 672-1106. Sincerely, /s/ Paul M. ONeil Paul M. ONeil Vice President Schedule A Asian Small Companies Portfolio Boston Income Portfolio Build America Bond Portfolio Dividend Builder Portfolio Emerging Markets Local Income Portfolio Emerging Markets Portfolio Floating Rate Portfolio Focused Growth Portfolio Global Dividend Income Portfolio Global Growth Portfolio Global Macro Portfolio Global Macro Absolute Return Advantage Portfolio Global Opportunities Portfolio Government Obligations Portfolio Greater China Growth Portfolio Greater India Portfolio High Income Opportunities Portfolio Inflation-Linked Securities Portfolio International Equity Portfolio International Income Portfolio Investment Grade Income Portfolio Investment Portfolio Large-Cap Core Research Portfolio Large-Cap Growth Portfolio Large-Cap Value Portfolio Multi-Cap Growth Portfolio Multi-Sector Portfolio Multi-Sector Option Strategy Portfolio Senior Debt Portfolio Small-Cap Portfolio SMID-Cap Portfolio Special Equities Portfolio Tax-Managed Growth Portfolio Tax-Managed International Equity Portfolio Tax-Managed Mid-Cap Core Portfolio Tax-Managed Multi-Cap Growth Portfolio Tax-Managed Small-Cap Portfolio Tax-Managed Small Cap Value Portfolio Tax-Managed Value Portfolio Worldwide Health Sciences Portfolio A-1
